DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 – 5 and 7 – 8
Cancelled: Claims 6, 9 – 11 and 15 – 17
Added: None
Therefore Claims 1 – 5, 7 – 8, 12 – 14 and 18 are now pending.

Response to Arguments
Applicant’s arguments, filed 08/04/2021, with respect to Claims 1 – 5, 7 – 8, 12 – 14 and 18 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter within the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 5, 7 – 8, 12 – 14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “wherein the first charging sub-circuit comprises a first transistor and a storage capacitor, a gate of the first transistor is connected to a control line; or the first charging sub-circuit comprises at least two charging sub-sub-circuits connected in series and each charging sub-sub-circuit comprises the first transistor and the storage capacitor, a gate of the first transistor in each charging sub-sub-circuit is respectively connected to a plurality of control lines; and the second charging sub-circuit is respectively connected to the charging node, the gate line and the display sub-circuit, and is configured to be controllable to output a data signal from the charging node to the display sub-circuit, wherein the second charging sub-circuit comprises a second transistor, a gate of the second transistor is connected to the gate line; and the display sub-circuit comprises a liquid crystal capacitor, wherein a process of charging the liquid crystal capacitor by the first charging sub- circuit and the second charging sub-circuit comprises two periods: in a first charging period, when the control line provides a gate driving signal of a first voltage level, the first transistor is turned on under action of the gate driving signal, and the data line charges the storage capacitor through the first transistor; in a second charging period, when the gate line provides the gate driving signal of the first voltage level, the second transistor is turned on under action of the gate driving Inventor Lei MI et al. Appl. No. 16/301,646 Filed11/14/2018 Page3 of 11 signal, and the storage capacitor charges the liquid crystal capacitor through the second transistor, wherein when the control line provides a gate driving signal of a second voltage level, the first transistor is turned off, the charging node is disconnected from the data line, wherein after the second charging period, when the gate driving signal provided by the gate line jumps to the second voltage level, the second transistor is turned off, and the charging node is disconnected from the liquid crystal capacitor.”

Claim 8: “wherein the first charging sub-circuit comprises a first transistor and a storage capacitor, a gate of the first transistor is connected to a control line; or the first charging sub-circuit comprises at least two charging sub-sub-circuits connected in series and each charging sub-sub-circuit comprises the first transistor and the storage capacitor, a gate of the first transistor in each charging sub-sub-circuit is respectively connected to a plurality of control lines: Inventor Lei MI et al. Appl. No. 16/301,646 Filed11/14/2018 Page5 of 11 the second charging sub-circuit is respectively connected to the charging node, the gate line and the display sub-circuit, and the second charging sub-circuit comprises a second transistor, a gate of the second transistor is connected to the gate line, and the display sub-circuit comprises a liquid crystal capacitor, wherein the method comprises: providing, by the control line, a gate driving signal of a first voltage level, turning on the first transistor, and charging, by the data line, the storage capacitor through the first transistor; providing, by the gate line, a gate driving signal of a first voltage level, turning on the second transistor, and charging, by the storage capacitor, the liquid crystal capacitor through the second transistor; providing, by the control line, a gate driving signal of a second voltage level, and disconnecting the charging node from the data line; and providing, by the gate line, a gate driving signal of a second voltage level, and disconnecting the charging node from the liquid crystal capacitor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625